DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities:  The Examiner notes that claim 3 renames the first treatment region to be “the inflatable first treatment region” but the utilizes “the first treatment region”. Claim 4 recites “the first treatment region”. The Examiner respectfully requests that Applicant maintain consistent naming conventions in each of claims 3 and 4 to reduce possible confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 5-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heiner (US Pat. No. 6,551,274 B2)

Regarding claim 1, Heiner provides for a method of treating cardiac tissue, comprising: positioning a first treatment region of a medical device proximate a pulmonary vein (see figure 1 with one of elements 38  or 34/36; col. 3; 65 – col. 4; 3 providing for placement within the heart; as broadly as claimed, such would qualify as near a pulmonary vein), positioning a second treatment region of the medical device proximate tissue within the heart (see figure 1 with the other of elements 38 or 34/36), at least one of: circulating a cryogenic refrigerant within at least one from a group consisting of the first treatment region and the second treatment region (provides for the circulating of cryogen within 38), and delivering radiofrequency energy from at least one from the group consisting of the first treatment region and the second treatment region (provides for the delivering of RF energy from one or both of 34/36).
	Regarding claim 2, Heiner provides that the first treatment region is inflatable (in taking 38 to be the first region, such would be inflatable as a balloon; see figure 1 and col. 4; 14-20).
	Regarding claim 5, Heiner provides that the medical device includes a distal portion and a proximal portion opposite the distal portion (see figured 1 with the device 12 having a distal portion formed along the portion shown in figures 2/3, and the proximal portion being the remaining portion proximal to that portion shown in figures 2/3), the method further comprising anchoring of the distal portion of the medical device to tissue within the heart (as in figure 1 with the distal portion placed against tissue in the heart for treatment).
Regarding claim 6, Heiner provides that the second treatment region of the medical device is positioned proximate the right atrial isthmus (via the placement of the distal end as in figure 1 within the heart).
	Regarding claim 7, Heiner provides that the medical device has more than one segment, the second treatment region is a substantially linear first thermal segment (see figure 2 when the second treatment region is formed by 38, 38 is substantially linear as shown in figure 2 with the balloon in the expanded condition), the first thermal segment being more flexible than the medical device segments adjacent to the first thermal segment (via the balloon 38 being expandable, such would be more flexible than segments of the catheter proximal/distal to the balloon), the method further comprising applying a compressive force from a proximal portion of the medical device to the first thermal segment, the compressive force causing the first thermal segment to deflect toward the tissue within the heart (the compressive force being the supply of fluid to inflate the balloon 38 such that the balloon expands outwardly towards tissue as shown in figure 1).
	Regarding claim 8, Heiner further provides that applying a compressive force includes applying an axial force in a distal direction along a longitudinal axis of the medical device (via the application of a force along the longitudinal axis to direction the balloon 38 to a desired location within the heart).
	Regarding claim 9, Heiner provides that the second treatment region is configured to deliver radiofrequency energy to ablate tissue (via 34/36 being RF electrodes).
Regarding claim 10, Heiner provides for providing a third treatment region of the medical device proximate tissue within the heart, the third treatment region being disposed proximal to the first treatment region and being a proximal most treatment region (the portion along 42 that is bonded to the shaft 12, such being proximal to each of 38 and 34/36).
	Regarding claim 11, Heiner provides that the third treatment region is configured to cryoablate tissue (via the region being a part of the cryogenic portion of the device of Heiner).
Claims 1, 2, 5, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mihalik et al. (US Pat. No. 6,913,604 B2).
Regarding claim 1, Mihalik provides for a method of treating cardiac tissue, comprising: positioning a first treatment region of a medical device proximate a pulmonary vein (see figure 2 with positions the device 14 within the heart 28; see figure 5 defining the first region as the end bellows at 50), positioning a second treatment region of the medical device proximate tissue within the heart (the distal tip at 32 as in figure 5), at least one of: circulating a cryogenic refrigerant within at least one from a group consisting of the first treatment region and the second treatment region (bellows 50 are configured to receive a cryogenic fluid in view of col. 6; 49- col. 7; 14).
	Regarding claim 2, Mihalik provides that the first treatment region is inflatable (see col. 7; 27-39 describing that the construction with a flexible material which would render such as capable of being inflated).
	Regarding claim 5, Mihalik provides that the medical device includes a distal portion and a proximal portion opposite the distal portion (the device 14 has a proximal and distal portion), the method further comprising anchoring of the distal portion of the medical device to tissue within the heart see figure 2 with the placement of the distal portion against heart tissue to anchor thereto).
	Regarding claim 10, Mihalik provides for providing a third treatment region of the medical device proximate tissue within the heart, the third treatment region being disposed proximal to the first treatment region and being a proximal most treatment region (see col. 7; 27-39 describing the proximal most 44 as being slightly less thermally transmissive than 34/50 thereby forming a third region disposed proximal to the first region and being the proximal-most region as in figure 5).
	Regarding claim 11, Mihalik provides that the third treatment region is configured to cryoablate tissue (again, as noted in col. 7; 27-39 with the thermally transmissive properties providing that 44 is capable to cryoablate tissue).
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihalik et al. (US Pat. No. 6,913,604 B2).
Regarding claims 12-14, while Mihalik provides for three treatment regions as in the rejection of claim 11 above, Mihalik fails to provide that each treatment region is operable independently from the other two regions. Mihalik then further fails to provide for the claimed first and second flow paths as in figures 13 and 14.  First, in view of the rejection above, the Examiner is of the position that the first and second regions would be operable independently from one another. Additionally, Mihalik provides an alternative embodiment in figure 25 that includes a plurality of internal lumens for independent application of energy (see col. 11; 41-59). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided for the individual lumens in the embodiment in figure 25 to the embodiment in figure 5. Such would result in each of the first, second and third region to be operable independently from the other two regions. Mihalik specifically teaches that such provides for independence and variability in treatment among the regions (See col. 11; 58-59).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 15 and 20, while Heiner and Mihalik were cited by the Examiner as the closest prior art to a number of the pending claims, no reference or combination of references have been identified that disclose, fairly suggest or make obvious each and every limitation set forth in either independent claim. Claim 15 recites a number of limitations with respect to the structural arrangement of the expandable element, first linear thermal segment and second thermal segment. The Examiner has failed to find an teaching in Heiner, Mihalik, or any other reference that includes the first thermal segment being more flexible than adjacent segments, the application of a compressive force to the first thermal segment to deflect the segment towards the atrial wall, and then the specific manner of cryogenic and RF treatment recited. Claim 20 recites similar recitations as in claim 15, and further requires the specific expansion of the expandable element to substantially occlude the pulmonary vein. Heiner, at best, can be described as near a pulmonary vein and does not function to occlude the vein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794